IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10903
                         Summary Calendar



CECIL RAY PATTERSON,

                                         Plaintiff-Appellant,

versus

LIEUTENANT GUERRERO; ROBERTS; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:97-CV-236
                        - - - - - - - - - -
                           April 28, 1998
Before WISDOM, WIENER, and DENNIS, Circuit Judges,

PER CURIAM:*

     Cecil Ray Patterson, Texas prisoner # 779579, challenges the

district court’s dismissal of his pro se, in forma pauperis

(“IFP”) civil rights action filed under 42 U.S.C. § 1983 as

frivolous and for failure to state a claim.   Patterson alleges

that he was denied access to the courts by being denied access to

typewriters, free photocopying, and greater access to the

prison’s law library.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-10903
                                  -2-

     Patterson failed to allege that his position as a litigant

was actually prejudiced by the asserted deficiencies of the

prison’s law library or his access to it.    As such, he failed to

state a claim for denial of access to the courts.     Lewis v.

Casey, 116 S. Ct. 2174, 2179-81 (1996).     The district court did

not err in dismissing that claim.     Walker v. Navarro County Jail,

4 F.3d 410, 413 (5th Cir. 1993).

     Patterson also challenges the district court’s refusal to

allow him to amend his § 1983 complaint to state a claim for

retaliation.    At the time Patterson sought to amend his

complaint, no responsive pleading had been filed.    Because the

amendment on its face does not appear to be frivolous or legally

insufficient, the district court erred in refusing to allow the

amendment.     See Fed. R. Civ. P. 15(a); Woods v. Smith, 60 F.3d
1161, 1166 (5th Cir. 1995).    Accordingly, we vacate the district

court’s order refusing to permit the amendment, and remand the

retaliation claim for further proceedings.

     Patterson also filed a motion for a temporary injunction, a

“request for a court order,” and a “motion for class action

status,” in connection with his denial-of-access-to-the-courts

claim.    Because we determine that the district court did not err

in dismissing that claim, the motions are denied as moot.

     AFFIRMED IN PART; VACATED IN PART, AND REMANDED; MOTIONS

DENIED.